Order confirming a referee’s report and annulling a determination of the board of standards and appeals, which denied petition for a variance and for the construction of a gasoline station in a residence district, reversed on the law and the facts, with costs, certiorari proceeding dismissed, and the determination of the board of standards and appeals reinstated and confirmed. The board did not abuse its discretion in denying the application, and the petitioner failed to establish practical difficulties or unnecessary hardships so as to justify the granting of a variance. A holding to the contrary constituted an improper substituting of the judgment of the court for that of the board, which body has been endowed with the discretion in the matter, and its exercise of discretion has not been shown to be arbitrary. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.